No question was submitted to the jury in this case, except as to the value of the property, which was assessed by them at $125. All other questions were reserved for consideration by the court, with consent of counsel. The court made no special finding of facts, but after hearing counsel, directed judgment to be entered for the defendant. The correctness of this practice is not now in question. There was no conflict in the testimony as to the material facts, and this court is to regard them as having been found as favorably to the defendant as the evidence would have permitted. The defendant's intestate was an innkeeper at Hartford, Washington county. The plaintiff's assignor was a farmer, residing a few miles from that village. He drove into the village on a Sunday morning for the purpose of attending church, and hitched his horse under the innkeeper's shed. After church, he went to his mother-in-law's, who lived in the same village, where his wife was then remaining, and became her guest for the night. He afterwards went to the inn and gave directions to put his horse into the stable for the night, which was done. On the following *Page 580 
morning the stable of the inn was destroyed by fire without fault of the innkeeper or his servants, and with it the property, for which this action was brought, was lost.
Upon these facts the court held that the plaintiff's assignor was not a guest of the inn of defendant's intestate, and for that reason gave judgment for defendant. The General Term of the fourth district affirmed the judgment.
The decision was correct. The person who left the property in the innkeeper's care for the night, never became a guest of the inn, either actually or constructively. The authorities all agree that this relation must exist before the extraordinary liability of the innkeeper arises. The only difference between them is as to the state of facts necessary to create the relation. The question was very fully discussed in the late Supreme Court in the case of Grinnell v. Cook (3 Hill, 485), where the authorities are commented upon at length by Justice BRONSON; and although the facts of that case were different in some respects from those of the present case, yet the rule there laid down is the controlling one in this State, to wit, that one, who has neither been at an inn as a guest, nor intends going there in that relation, cannot be regarded as a guest, although he sends goods there to be taken care of by the innkeeper. The question was very fully considered in the court below in the admirable opinion of Mr. Justice POTTER, in which I fully concur.
I am for affirmance of the judgment.
All the judges concurring, the judgment was affirmed. *Page 581